
	
		I
		112th CONGRESS
		1st Session
		H. R. 3201
		IN THE HOUSE OF REPRESENTATIVES
		
			October 13, 2011
			Ms. Waters (for
			 herself, Ms. Lee of California,
			 Mr. Cohen,
			 Mr. Conyers,
			 Mr. Grijalva,
			 Mr. Davis of Illinois,
			 Mr. Kucinich,
			 Mr. Jackson of Illinois,
			 Mr. Clay, Ms. Woolsey, Mr.
			 Rangel, Ms. Clarke of New
			 York, Mr. Cleaver,
			 Ms. Brown of Florida,
			 Mrs. Christensen,
			 Mr. Thompson of Mississippi, and
			 Mr. Ellison) introduced the following
			 bill; which was referred to the Committee
			 on Rules, and in addition to the Committee on the
			 Budget, for a period to
			 be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Budget Control Act of 2011 to eliminate the
		  Joint Select Committee on Deficit Reduction.
	
	
		1.Elimination of Joint Select
			 CommitteeTitle IV of the
			 Budget Control Act of 2011 (relating to the Joint Select Committee on Deficit
			 Reduction) and section 302 of such Act (relating to enforcement of budget goal)
			 are repealed.
		2.Conforming
			 amendmentThe table of
			 contents set forth in section 1(b) of the Budget Control Act of 2011 is amended
			 by striking the item relating to section 302 and by striking the items relating
			 to title IV.
		
